EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nidhi Bansal on 21 July 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--RESOURCE POOL PROCESSING TO DETERMINE TO CREATE NEW VIRTUAL RESOURCE POOLS AND STORAGE DEVICES BASED ON CURRENT POOLS AND DEVICES NOT MEETING SLA REQUIREMENTS--

Please replace all previous versions of claims 1, and 10 with the following:
1. 	(Currently Amended) A resource pool processing method, comprising: 
obtaining a service template of a to-be-provisioned service at a management server comprising service-level agreement (SLA) information for a plurality of currently existing virtual resource pools; 
determining, based on the service template, first includes a service indicator of the to-be-provisioned service, and represents resource information required by the to-be-provisioned service, and a property of physical pool isolation between the to-be-provisioned service and an existing service, wherein the resource information  and , wherein the conversion formula is used for converting the service indicator to the resource capacity in the resource information; 
determining, based on a comparison between the service indicator and the maximum value of the service indicator, that the service indicator is proper;
determining, in response to the determination that service indicator is proper, that the management server does not comprise any SLA information ofs that match the first SLA information
determining, in response to the management server not comprising any SLA information that matches the first SLA information, that a storage capability of any storage devices that are not currently associated with any currently existing virtual resource pools do not meet the resource information required by the to-be-provisioned service in the service template;
creating, in response to the determination that no storage devices meet the resource information required by the to-be-provisioned service, a new storage device based on the first SLA information and preset storage infrastructure
determining a first physical pool on the new storage device; 
creating a new virtual resource pool based on the first physical pool on the new storage device and a second physical pool on an existing storage device; and 
associating the new virtual resource pool withthe first SLA information within the management server.

10. (Currently Amended) A management server comprising service-level agreement (SLA) information for a plurality of currently existing virtual resource pools, the management server comprising: 
an input interface configured to obtain a service template of a to-be-provisioned service; and 
a processor coupled to the input interface and configured to: 
determine, based on the service template, first  includes a service indicator of the to-be-provisioned service, and represents resource information required by the to-be-provisioned service, and a property of physical pool isolation between the to-be-provisioned service and an existing service, wherein the resource information comprises a resource type, a resource capacity, and a resource quality property required by the to-be-provisioned service, and wherein the service template includes a conversion formula and a maximum value of the service indicator, wherein the conversion formula is used for converting the service indicator to the resource capacity in the resource information; 
determine, based on a comparison between the service indicator and the maximum value of the service indicator, whether the service indicator is proper;
determine, when the service indicator is proper, whether the management server comprises SLA information of each currently existing virtual resource pool matches the service template; 
create a new storage device based on the first SLA information and preset storage infrastructure when the management server does not comprise the SLA information matching the service template and a storage capability of [[a]] any storage devices that are not currently associated with any currently existing virtual resource pools do not meet the resource information required by the to-be-provisioned service in the service template; 
determine a first physical pool on the new storage device; 
create a new virtual resource pool based on the first physical pool on the new storage device and a second physical pool on an existing storage device; and 
associate the new virtual resource pool with the first SLA information, wherein the first SLA information represents the resource information required by the to-be-provisioned service and [[a]] the property of physical pool isolation between the to-be-provisioned service and an existing service.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Robinson et al. Patent No.: US 7,856499 B2, discloses obtaining a customer request for hosting applications and data, negotiating, between a data center and the customer, an SLA that defines a plurality of terms such as a level of isolation and resource cost, automatically determining 
Clark et al. Pub. No.: US 2014/0201425 A1 discloses that SLA information for a storage request defines storage capacity and resource class.
Pike et al. Pub. No.: US 2009/011966 A1 discloses initiating new virtual machines that provide access to mass storage, and creating new VM SLA objects in a directory.
Yoshida et al. Pub. No.: US 2017/0269868 A1 discloses determining virtual storage pools by assembling pools of storage devices. 

However, none of the prior art alone or in combination anticipates or renders obvious the limitations as set forth in the independent claims, comprising obtaining a service template of a to-be-provisioned service at a management server comprising SLA information for existing virtual resource pools, determining SLA information including a service indicator, and representing required resource information, pool isolation criteria, a conversion formula, and a maximum service indicator value, where the conversion formula is used to convert the service indicator into a resource capacity as part of the resource information, and the maximum service indicator value is used to determine whether the service indicator of the template is proper, wherein upon determining that the service indicator is proper, determining whether or not any SLA information of existing virtual resource pools matches the SLA information of the to-be-provisioned service, and determining whether or not any free storage device meets the resource requirements of the to-be-provisioned service, and in response to none of the pools matching, and none of the devices meeting the requirements, create a new storage device based on the SLA information of the to-be-provisioned service, and creating physical and virtual storage pools that are associated with the SLA information of the to-be-provisioned service at the management server. Since none of the prior art alone or in combination anticipates or renders obvious the limitations as set forth in the independent claims, the claims are in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195